Name: 79/915/EEC: Commission Decision of 18 October 1979 approving a programme for the fruit juice industry in Baden-WÃ ¼rttemberg pursuant to Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-11-09

 Avis juridique important|31979D091579/915/EEC: Commission Decision of 18 October 1979 approving a programme for the fruit juice industry in Baden-WÃ ¼rttemberg pursuant to Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 280 , 09/11/1979 P. 0040 - 0040 Greek special edition: Chapter 03 Volume 26 P. 0206 ****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 18 OCTOBER 1979 APPROVING A PROGRAMME FOR THE FRUIT JUICE INDUSTRY IN BADEN-WUERTTEMBERG PURSUANT TO REGULATION ( EEC ) NO 355/77 ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 79/915/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY ON 7 NOVEMBER 1978 NOTIFIED THE PROGRAMME FOR THE FRUIT JUICE INDUSTRY IN BADEN-WUERTTEMBERG AND ON 28 MAY 1979 SUPPLIED ADDITIONAL INFORMATION ; WHEREAS THE SAID PROGRAMME CONCERNS THE CONSTRUCTION AND MODERNIZATION OF EXTENSIVE FACILITIES FOR PROCESSING FRUIT ( APPLIES , PEARS , STONE FRUIT AND SOFT FRUIT ) INTO JUICE , WITH THE AIM OF STABILIZING THE FRUIT MARKET IN BADEN-WUERTTEMBERG AND GUARANTEEING SATISFACTORY EARNINGS FOR FRUIT PRODUCERS ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REFERRED TO IN ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF FRUIT PRODUCTION IN BADEN-WUERTTEMBERG ; WHEREAS THE SCHEDULED TIME FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME COMMUNICATED BY THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY ON 7 NOVEMBER 1978 , AS AMPLIFIED BY INFORMATION SUPPLIED ON 28 MAY 1979 , FOR THE FRUIT JUICE INDUSTRY IN BADEN-WUERTTEMBERG PURSUANT TO REGULATION ( EEC ) NO 355/77 IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 18 OCTOBER 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT